UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-15279 GENERAL COMMUNICATION, INC. (Exact name of registrant as specified in its charter) State of Alaska 92-0072737 (State or other jurisdiction of (I.R.S Employer incorporation or organization) Identification No.) 2550 Denali Street Suite 1000 Anchorage, Alaska (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (907) 868-5600 Not Applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer", "accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The number of shares outstanding of the registrant's classes of common stock as of April 29, 2011 was: 43,564,651 shares of Class A common stock; and 3,177,537 shares of Class B common stock. 1 GENERAL COMMUNICATION, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2011 TABLE OF CONTENTS Page No. Cautionary Statement Regarding Forward-Looking Statements 3 Part I.FINANCIAL INFORMATION Item I. Financial Statements Consolidated Balance Sheets (unaudited) as of March 31, 2011 and December 31, 2010 4 Consolidated Income Statements (unaudited) for the three months ended March 31, 2011 and 2010 6 Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2011 and 2010 7 Condensed Notes to Interim Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 Part II.OTHER INFORMATION Item 1. Legal Proceedings 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6. Exhibits 33 Other items are omitted, as they are not applicable. SIGNATURES 35 2 Cautionary Statement Regarding Forward-Looking Statements You should carefully review the information contained in this Quarterly Report, but should particularly consider any risk factors that we set forth in this Quarterly Report and in other reports or documents that we file from time to time with the Securities and Exchange Commission (“SEC”). In this Quarterly Report, in addition to historical information, we state our future strategies, plans, objectives or goals and our beliefs of future events and of our future operating results, financial position and cash flows. In some cases, you can identify these so-called “forward-looking statements” by words such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “project,” or “continue” or the negative of these words and other comparable words. All forward-looking statements involve known and unknown risks, uncertainties and other important factors that may cause our actual results, performance, achievements, plans and objectives to differ materially from any future results, performance, achievements, plans and objectives expressed or implied by these forward-looking statements. In evaluating these statements, you should specifically consider various factors, including those identified under “Risk Factors” in Item 1A of our December 31, 2010 annual report on Form 10-K.Those factors may cause our actual results to differ materially from any of our forward-looking statements. For these forward looking statements, we claim the protection of the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995. You should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement, and the related risks, uncertainties and other factors speak only as of the date on which they were originally made and we expressly disclaim any obligation or undertaking to update or revise any forward-looking statement to reflect any change in our expectations with regard to these statements or any other change in events, conditions or circumstances on which any such statement is based. New factors emerge from time to time, and it is not possible for us to predict what factors will arise or when. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Amounts in thousands) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ Receivables Less allowance for doubtful receivables Net receivables Deferred income taxes Prepaid expenses Inventories Other current assets Total current assets Property and equipment in service, net of depreciation Construction in progress Net property and equipment Cable certificates Goodwill Wireless licenses Other intangible assets, net of amortization Deferred loan and senior notes costs, net of amortization Other assets Total other assets Total assets $ See accompanying condensed notes to interim consolidated financial statements. (Continued) 4 GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Continued) (Amounts in thousands) March 31, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current maturities of obligations under long-term debt and capital leases $ Accounts payable Deferred revenue Accrued payroll and payroll related obligations Accrued interest Accrued liabilities Subscriber deposits Total current liabilities Long-term debt, net Obligations under capital leases, excluding current maturities Obligation under capital lease due to related party Deferred income taxes Long-term deferred revenue Other liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Common stock (no par): Class A. Authorized 100,000 shares; issued 43,910 and 44,213 shares at March 31, 2011 and December 31, 2010, respectively; outstanding 43,655 and 43,958 shares at March 31, 2011 and December 31, 2010, respectively Class B. Authorized 10,000 shares; issued and outstanding 3,177 and 3,178 shares at March 31, 2011 and December 31, 2010, respectively; convertible on a share-per-share basis into Class A common stock Less cost of 255 Class A common shares held in treasury at March 31, 2011 and December 31, 2010 ) ) Paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ See accompanying condensed notes to interim consolidated financial statements. 5 GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (Unaudited) Three Months Ended March 31, (Amounts in thousands, except per share amounts) Revenues $ Cost of goods sold (exclusive of depreciation and amortization shown separately below) Selling, general and administrative expenses Depreciation and amortization expense Operating income Other income (expense): Interest expense (including amortization of deferred loanfees) (17,452 ) (17,680 ) Interest income 4 61 Other ) - Other expense, net (17,472 ) (17,619 ) Income before income tax expense or benefit Income tax (expense) benefit ) Net income $ Basic net income per Class A common share $ Basic net income per Class B common share $ Diluted net income per Class A common share $ Diluted net income per Class B common share $ See accompanying condensed notes to interim consolidated financial statements. 6 GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2 (Unaudited) (Amounts in thousands) Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash providedby operating activities: Depreciation and amortization expense Deferred income tax expense (benefit) ) Share-based compensation expense Other noncash income and expense items Change in operating assets and liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment (28,824 ) (18,480 ) Purchases of other assets and intangible assets (1,923 ) (784 ) Net cash used in investing activities (30,747 ) (19,264 ) Cash flows from financing activities: Borrowing on Senior Credit Facility - Purchase of treasury stock to be retired (7,259 ) (303 ) Repayment of debt and capital lease obligations ) ) Issuance of long-term debt - Payment of debt issuance costs - ) Other 59 Net cash used in financing activities (1,067 ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying condensed notes to interim consolidated financial statements. 7 GENERAL COMMUNICATION, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) The accompanying unaudited interim consolidated financial statements include the accounts of General Communication, Inc. (“GCI”) and its subsidiaries and have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") for interim financial information. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. They should be read in conjunction with our audited consolidated financial statements for the year ended December 31, 2010, filed with the SEC on March 15, 2011 as part of our annual report on Form 10-K.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The results of operations for interim periods are not necessarily indicative of the results that may be expected for an entire year or any other period. (1)Business and Summary of Significant Accounting Principles In the following discussion, GCI and its direct and indirect subsidiaries are referred to as “we,” “us” and “our.” (a) Business GCI, an Alaska corporation, was incorporated in 1979. We offer the following services: · Origination and termination of traffic in Alaska for certain common carriers, · Cable television services throughout Alaska, · Competitive local access services throughout Alaska, · Incumbent local access services in areas of rural Alaska, · Long-distance telephone service, · Sale of postpaid and prepaid wireless telephone services and sale of wireless telephone handsets and accessories, · Data network services, · Internet access services, · Wireless roaming for certain wireless carriers, · Broadband services, including our SchoolAccess® offering to rural school districts, our ConnectMD® offering to rural hospitals and health clinics, and managed video conferencing, · Managed services to certain commercial customers, · Sales and service of dedicated communications systems and related equipment, and · Lease, service arrangements and maintenance of capacity on our fiber optic cable systems used in the transmission of voice and data services within Alaska and between Alaska and the remaining United States and foreign countries. (b) Principles of Consolidation The consolidated financial statements include the consolidated accounts of GCI and its wholly-owned subsidiaries.All significant intercompany transactions between non-regulated affiliates of our company are eliminated.Intercompany transactions generated between regulated and non-regulated affiliates of the company are not eliminated in consolidation. (c) Recently Adopted Accounting Pronouncements Financial Accounting Standards Board (“FASB”) Accounting Standards Update (“ASU”) 2009-13 addresses the accounting for multiple deliverable arrangements to enable vendors to account for products or services (“deliverables”) separately rather than as a combined unit. Specifically, this guidance amends the criteria in Subtopic 605-25, “Revenue Recognition - Multiple-Element Arrangements”, for separating consideration in multiple-deliverable arrangements. This guidance establishes a selling price hierarchy for determining the selling price of a deliverable, which is based on: (a) vendor-specific objective evidence; (b) third-party evidence; or (c) estimates. This guidance also eliminates the residual method of allocation and requires that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method. In addition, this guidance significantly expands required disclosures related to a vendor's multiple-deliverable revenue arrangements. The adoption of ASU 2009-13 on January 1, 2011, did not have a material impact on our income statement, financial position or cash flows. In December 2010, the FASB issued ASU 2010-28 “Intangibles—Goodwill and Other (Topic 350): When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts”.Under ASU 2010-28, if the carrying amount of a reporting unit is zero or negative, an entity must assess whether it is more likely than not that goodwill impairment exists. To make that determination, an entity should consider whether there are adverse qualitative factors that could impact the amount of goodwill, including those listed in ASC 350-20-35-30. As a result of the new guidance, an entity can no longer assert that a reporting unit is not required to perform the second step of the goodwill impairment test because the carrying amount of the reporting unit is zero or negative, despite the existence of qualitative factors that indicate goodwill is more likely than not impaired.The adoption of ASU 2009-28 on January 1, 2011, did not have a material impact on our income statement, financial position or cash flows. (Continued) 8 GENERAL COMMUNICATION, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) In December 2010, the FASB issued the ASU 2010-29 “Business Combinations (Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations”.ASU 2010-29 specifies that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only. The amendments in this update also expand the supplemental pro forma disclosures under Topic 805 to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings.The adoption of ASU 2009-29 on January 1, 2011, did not have a material impact on our income statement, financial position, cash flows or related disclosures. (d) Regulatory Accounting and Regulation We account for our regulated operations in accordance with the accounting principles for regulated enterprises.This accounting recognizes the economic effects of rate regulation by recording cost and a return on investment as such amounts are recovered through rates authorized by regulatory authorities.Accordingly, plant and equipment is depreciated over lives approved by regulators and certain costs and obligations are deferred based upon approvals received from regulators to permit recovery of such amounts in future years.Our cost studies and depreciation rates for our regulated operations are subject to periodic audits that could result in a change to recorded revenues. (e) Earnings per Common Share We compute net income per share of Class A and Class B common stock using the “two class” method.Therefore, basic net income per share is computed by dividing net income applicable to common stockholders by the weighted average number of common shares outstanding during the period.Diluted net income per share is computed by dividing net income by the weighted average number of common and dilutive common equivalent shares outstanding during the period.The computation of the dilutive net income per share of Class A common stock assumes the conversion of Class B common stock to Class A common stock, while the dilutive net income per share of Class B common stock does not assume the conversion of those shares. Additionally in applying the “two-class” method, undistributed earnings are allocated to both common shares and participating securities. Our restricted stock grants are entitled to dividends and meet the criteria of a participating security. Undistributed earnings for each year are allocated based on the contractual participation rights of Class A and Class B common shares as if the earnings for the year had been distributed.In accordance with our Articles of Incorporation which provide that, if and when dividends are declared on our common stock in accordance with Alaska corporate law, equivalent dividends shall be paid with respect to the shares of Class A and Class B common stock. Both classes of common stock have identical dividend rights and would therefore share equally in our net assets in the event of liquidation. As such, we have allocated undistributed earnings on a proportionate basis. (Continued) 9 GENERAL COMMUNICATION, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) Earnings per common share (“EPS”) and common shares used to calculate basic and diluted EPS consist of the following (amounts in thousands, except per share amounts): Three Months Ended March 31, Class A Class B Class A Class B Basic net income per share: Numerator: Allocation of undistributed earnings $ $ 97 Denominator: Weighted average common shares outstanding Basic net income per share $ $ Diluted net income per share: Numerator: Allocation of undistributed earnings for basic computation $ $ 97 Reallocation of undistributed earnings as a result of conversion of Class B to Class A shares - 97 - Reallocation of undistributed earnings as a result of conversion of Class B to Class A shares outstanding - (1
